Title: From Alexander Hamilton to James Wilkinson, 3 April 1799
From: Hamilton, Alexander
To: Wilkinson, James


          
            Sir,
            New York April 3rd. 1799
          
          Inclosed is a Triplicate of my letter to you of the ——— and the copy of a letter to the Pay Master General of this date, which last is transmitted for your information in case by any accident you should have been detained
          With great consideration & esteem I have honor to be Sir Yr. obed. Servt.
          
            A Hamilton
          
          Brigadier General Wilkinson.
        